— Appeal from a decision of the Workmen’s Compensation Board which disallowed a claim for death benefits. There are many cases where disability or death associated with heart conditions has been attributed by the board to industrial accidents which seem much less surely supported than the ease in the record now before us (Matter of Masse v. Robinson Co., 301 N. Y. 34; Matter of Gioia v. Courtmel Co., 283 App. Div. 40). The record discloses that decedent had driven a truck for about twelve hours and when the truck went oft the road he was found alive but unconscious. He died soon after. Death was found due to severe coronary sclerosis. There was medical opinion evidence which associated the work with the death; there was other medical evidence that they were not associated. The board found against claimant on the facts and we see no other course open to us than to affirm. Decision unanimously affirmed, without costs. Present — Poster, P. J., Bergan, Halpern, Zeller and Gibson, JJ.